--------------------------------------------------------------------------------

Exhibit 10.1



Board of Directors
[image00001.jpg]
 
Services Agreement



THIS BOARD OF DIRECTORS SERVICES AGREEMENT (“Agreement”), dated June 3, 2019, is
entered into between Galaxy Gaming, Inc., a Nevada corporation (“Company”), and
Michael Gavin Isaacs, an individual with a principal place of residence in
California (“Isaacs”).


WHEREAS, the Company desires to retain the services of Isaacs for the benefit of
the Company and its stockholders; and


WHEREAS, Isaacs desires to serve on the Company’s Board of Directors (“Board”)
for the period of time and subject to the terms and conditions set forth herein;


NOW, THEREFORE, for consideration and as set forth herein, the parties hereto
agree as follows:


1.          Board Duties. Isaacs agrees to provide services to the Company as a
member of the Board. Isaacs will act loyally and in good faith to discharge the
duties of Director, and will abide by all policies and decisions made by the
Board, as well as all applicable federal, state and local laws, regulations or
ordinances. In his capacity as a Director, Isaacs will act solely on behalf of
Company. Isaacs shall strive  to attend all meetings of the Board, to discuss
any matter involving the Company, which involves or may involve issues of which
Isaacs has knowledge and cooperate in the review, defense or prosecution of such
matters.


2.          Term. Isaacs shall serve as Director for an initial term commencing
on June 3, 2019 (“Effective Date”) and continuing for twelve (12) months from
the Effective Date or until the next annual meeting of the Company’s
shareholders, whichever comes first. After this initial term, Isaacs shall serve
at the pleasure of the Board or until the next shareholder meeting whereby an
election is held pertaining to the Director position held by Isaacs, whichever
comes first. Isaacs may voluntarily resign his position as Director at any time
and without penalty or liability of any kind.


3.          Compensation. As compensation for the services provided herein, the
Company shall pay to Isaacs the following compensation:




a.
Signing bonus of 75,000 restricted shares of the Company’s common stock, vested
in equal 1/3 increments over three years provided Isaacs remains in continued
service as a member of the Board of Directors for the Company during the three
(3) year period and subject to the terms of the Galaxy Gaming 2104 Equity
Incentive Plan (the “Plan”).





b.
Annual cash compensation of $42,000 to be paid in monthly installments, one
month in arrears.





c.
Grants of Restricted Stock in the amount of 12,400 shares, granted quarterly and
vested immediately; provided that for the quarter ending June, 2019, Isaacs
shall only be awarded 6,200 shares of Restricted Stock. This Restricted Stock
grant shall be controlled by, and subject to the Plan.





d.
Reimbursement of reasonable and customary expenses incurred by Isaacs in
connection with his service as a member of the Board of Directors.



4.          Expenses. The Company will reimburse Isaacs for reasonable
out-of-pocket expenses incurred in connection with discharging his duties as a
Board member. Any additional expenses shall be pre-approved in writing
(including via e-mail) by the Chief Executive Officer or the Chief Financial
Officer of the Company and will be reimbursed subject to receiving reasonable
substantiating documentation relating to such expenses.



--------------------------------------------------------------------------------

5.          No Conflict of Interest. Isaacs will not, at any time while serving
as a Director, accept any engagement for work, paid or unpaid, that at the time
such engagement is undertaken creates a conflict of interest with the Company
that is imminent and evident. If the Board reasonably believes such a conflict
exists and can demonstrate that such a conflict existed at the time Isaacs
commenced such work, the Board may ask Isaacs to discontinue such work. If the
parties cannot reach agreement, either party may request a determination by an
arbitrator and if the Board’s determination hereunder is upheld by the
arbitrator, and Isaacs then refuses to promptly resign his conflicting
engagement, such refusal shall constitute a material breach of this Agreement.
By signature to this Agreement, Isaacs represents to the Company that (i) Isaacs
does not know of any conflict which would restrict his service on the Board and
(ii) Isaacs will not provide the Company with any documents, records, or other
confidential information belonging to other parties.


6.          Mutual Non-Disparagement. Isaacs and the Company mutually agree to
forbear from making, causing to be made, publishing, ratifying or endorsing any
and all disparaging remarks, derogatory statements or comments made to any party
with respect to either of them. Further, the parties hereto agree to forbear
from making any public or non-confidential statement with respect to any claim
or complaint against either party without the mutual consent of each of them, to
be given in advance of any such statement.


7.          Indemnification. Company shall indemnify Isaacs, to the maximum
extent permitted by applicable law, against all claims, costs, charges and
expenses incurred or sustained by Isaacs in connection with any action, suit or
proceeding to which Isaacs may be made a party by reason of being a Director.
The Company’s indemnification policies are expressly provided for in Article XI
of the Company’s Bylaws. Isaacs agrees to promptly notify the Company of any
actual or threatened claim arising out of or as a result of Isaacs’ relationship
with the Company. In addition, Isaacs shall be provided the opportunity to
execute a separate Indemnification Agreement consistent with such agreements
offered to other Directors and Officers of the company. Company agrees to
maintain liability insurance for the benefit of Isaacs having coverage and
policy limits no less favorable to Directors than those in effect at the
Effective Date. Isaacs shall be entitled to the full protection of any insurance
policies, which the Company may elect to maintain generally for the benefit of
its Directors.


8.          Confidentiality. Isaacs’ position with the Company will or has
resulted in exposure and access to confidential and proprietary information to
which Isaacs did not have access prior to holding the position, which
information is of great value to the Company and the disclosure of which,
directly or indirectly, would be irreparably injurious and detrimental to the
Company. Isaacs agrees to use best efforts and to observe the utmost diligence
to guard and protect all confidential or proprietary information relating to the
Company from disclosure to third parties. Isaacs shall not at any time use,
disclose or make available, either directly or indirectly, to any competitor or
potential competitor of the Company or any of its affiliates, or divulge,
disclose, communicate to any person, firm, corporation or other business entity
in any manner whatsoever, any confidential or proprietary information of the
Company, including without limitation all Confidential Information covered or
contemplated by this Agreement, unless expressly authorized to do so by the
Company in writing.


For the purpose of this Agreement, “Confidential Information” shall mean all
information of the Company, its subsidiaries and affiliates, relating to or
useful in connection with the business of the Company, its subsidiaries or
affiliates, whether or not a “trade secret” within the meaning of applicable
law, which is not generally known to the general public and which has been or is
from time to time disclosed to, developed by or learned by Isaacs as a result of
Isaacs’ relationship with the Company. Confidential Information includes, but is
not limited to the Company’s product development and marketing programs, data,
future plans, formulas, finances, profits, sales, net income, indebtedness,
financial management systems, pricing systems, methods of operation and
determination of prices, processes, trade secrets, client lists, suppliers,
organizational charts, salary and benefit programs, training programs, computer
software, development or experimental work, business records, files, drawings,
prints, prototyping models, letters, notes, notebooks, reports, and copies
thereof, whether prepared by him or others, and any other information or
documents which Isaacs is told or reasonably ought to know that the Company
regards as confidential. Confidential Information is not information that is or
becomes generally known other than through Isaacs’ acts in violation of this
Agreement. Disclosures made by the Company to governmental authorities, to its
clients or potential clients, to its suppliers or potential suppliers, to its
employees or potential employees, to its consultants or potential consultants or
disclosures made by the Company in any litigation or administrative or
governmental proceedings shall not mean that the matters so disclosed are
available to the general public.



--------------------------------------------------------------------------------

Isaacs agrees that all records, reports, notes, compilations, or other recorded
matter, and copies or reproductions thereof, relating to the Confidential
Information or any other aspect of the Company’s operations, activities or
business, made or received by Isaacs during any period of affiliation with the
Company whether or not Confidential Information (including but not limited to,
documents, reports, correspondences, computer printouts, work papers, files,
computer lists, telephone and address books, rolodex cards, computer tapes,
disks, and any and all records in Isaacs’ possession (and all copies thereof)
containing any such information created in whole or in part by Isaacs, even if
the items do not contain Confidential Information) are and shall be the
Company’s exclusive property, and Isaacs will keep the same at all times in the
Company’s custody and subject to its control, and will promptly deliver the same
to Company upon separation for any reason whatsoever (or at any prior time at
the request of the Company).


9.          Governing Law. This Agreement shall be governed by the laws of the
State of Nevada. In the event of any dispute regarding the performance or terms
hereof, the prevailing party in any litigation shall be entitled to an award of
reasonable attorneys’ fees and costs of suit, together with any other relief
awarded hereunder or in accordance with governing law.


10.          Survivability. Sections 6-9 of this Agreement shall survive any
separation of Isaacs serving as a Director and/or the termination of this
Agreement.


IN WITNESS WHEREOF, the parties hereto enter into this Agreement as of the date
first set forth above.




COMPANY:
 
ISAACS:
     
/s/ Todd Cravens
 
/s/ Michael Gavin Isaacs
Todd Cravens
 
Michael Gavin Isaacs
Chief Executive Officer
   




--------------------------------------------------------------------------------